Order entered February 24, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00116-CR

                    MOISES ISMAEL VASQUEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F18-47148-L

                                      ORDER

      Before the Court is the State’s February 22, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief

received with the motion filed as of the date of this order.




                                               /s/   ERIN A. NOWELL
                                                     JUSTICE